DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed on 06/29/2021, with respect to the 35 U.S.C. 112(a) rejections have been fully considered and are persuasive. The examiner acknowledges that from the state of the art demonstrated by the references cited by the applicant, including U.S. Patent No. 8,911,616, U.S. Pre-Grant Publication No. 2014/0291201 and U.S. Patent No. 8,404,918, the applicant’s disclosure would enable one of ordinary skill in the art to perform the claimed process of “modulating a resistance of the turbine in order to adjust the flow of the fluid in the quench line through the turbine, wherein a response time of the at least one steady state process condition to a new steady state process condition of at least 10% difference is at least one second to reach 50% of the difference between the at least one steady state process condition and the new steady state process condition after modulating the resistance of the turbine” without undue experimentation. The 35 U.S.C. 112(a) rejection of claims 1-8, 12-17 and 19-23 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Smith on 07/02/2021.


The application has been amended as follows: 

In claim 1:
1. A process for controlling at least one steady state process condition of a chemical processing unit, the process comprising: 
passing a fluid through a turbine in a quench line of a hydroprocessing reactor in order to provide the fluid with a flow associated with the at least one steady state process condition of the hydroprocessing reactor; 
rotating a turbine wheel within the turbine, the turbine wheel configured to transmit rotational movement to an electrical generator; 
generating electricity with the turbine; and, 
modulating a resistance of the turbine in order to adjust the flow of the fluid in the quench line through the turbine, 
wherein a response time of the at least one steady state process condition to a new steady state process condition of at least 10% difference is at least one second to reach 50% of the difference between the at least one steady state process condition and the new steady state process condition after modulating the resistance of the turbine, and, 
wherein the at least one steady state process condition of the hydroprocessing reactor is a temperature.


Allowable Subject Matter
Claims 1-8, 12-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 


In the closest prior art, Banerjee (U.S. Pre-Grant Publication No. 2014/0291201) discloses a process for controlling at least one steady state process condition of a chemical processing unit, the process comprising: passing a fluid in a quench line of a hydroprocessing reactor in order to provide the fluid with a flow associated with the at least one steady state process condition of the hydroprocessing reactor (gas stream 316 divided into quench gas streams; paragraph [0024]); modulating a resistance in order to adjust the flow of the fluid in the quench line (control valves 324 and 334 regulate quench gas flows; paragraph [0024).
In another prior art, Frey (U.S. Pre-Grant Publication No. 2011/0077448) teaches using a power-recovery turbine, i.e., rotating a turbine wheel within the turbine, the turbine wheel transmitting rotational movement to an electric generator and generating electricity with the turbine(using power-recovery turbines to generate electric power; paragraph [0019]) and modulating a resistance of the turbine (via adjusting turbine vanes; paragraph [0019]).
However, no prior art of record sufficiently teaches wherein a response time of the at least one steady state process condition to a new steady state process condition of at least 10% difference is at least one second to reach 50% of the difference between the at least one steady state process condition and the new steady state process condition after modulating the resistance of the turbine, and, wherein the at least one steady state process condition of the hydroprocessing reactor is a temperature.


Claims 2-8 are also allowed by virtue of their dependency on claim 1.

Claim 12 is also allowed because it contains the same allowable subject matter of claim 1.
Claims 13-17 and 19-23 are also allowed by virtue of their dependency on claim 12.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745